This is an appeal from four separate judgments of the Court of Claims in favor of the respondents and against the appellant. The claimants each recovered a judgment in the Court of Claims for injuries and damages suffered on September 21, 1938, which injuries were suffered while proceeding in an automobile along" the State highway, Route No. 5, two miles easterly of the village of Palatine Bridge, Montgomery county, N. Y. ■ The claimants were nurses and while they were riding along in the automobile between six and six-thirty p. m., the ear at the time of the accident was going about fifteen miles an hour; on the right-hand side of the three-strip concrete highway, suddenly and without warning a great mass of dirt and rock and stones game dpwn the bank at the right-hand side of tbs strip upon which the ear was proceeding and caused the injuries to the claimants. The evidence supports the judgment®, (See Klepper v. Seymour House Corp., 246 *1048N. Y. 85; Wilson v. State of New York, 253 App. Div. 12; Shaknis v. State of New York, 251 id. 767; affd., sub nom. Doulin v. State of New York, 277 N. Y. 558.) Judgments unanimously affirmed, with one bill of costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ. [177 Misc. 70.]